Whitfield, C. J.
Ropes brought an action of ejectment against the company. The bill of exceptions shows that at the trial a deed was offered in evidence for the defendant, whereupon the plaintiff said “I claim that this conveys no title” and “Í object.” “Then plaintiff had an attack of heart failure, and became insensible. When he came to he was unfit for business, and the court then instructed the jury to find a verdict for the defen*445dant, and told the plaintiff to move for a new trial, which he did the next day.” A motion for new trial was made and it was continued by the court. Subsequently another judge of the court was commissioned and he denied the motion for new trial. Under the circumstances disclosed by the record a new trial should have been granted. At the trial when the plaintiff who was conducting his own case, became unconscious, the court may well have adjourned the cause to such time as would have enabled the plaintiff to properly protect his interests so that justice may be done as contemplated by Section 1489 of the General Statutes.
The judgment is reversed and a new trial awarded.
Shackleford, Cockrell and Hocker, J. J., concur
Taylor, J., absent on account of illness.